Citation Nr: 0415416	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  04-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant seeks benefits as the surviving spouse of the 
veteran who had recognized service from December 1941 to 
October 1942, and from August 1945 to February 1946, and was 
a prisoner-of-war April to July 1942.  He died in January 
1949.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative denial 
determination by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The RO denied the appellant's claim in July 2003 on the basis 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death.  The RO's June 2003 letter 
informed the appellant that her claim for service-connected 
death benefits was previously denied in April 1977, and that 
she was then notified.  On review of the April 1977 denial 
(by correspondence), the Board finds that such was not a true 
final adjudication of the appellant's claim.  It merely 
advised her of the determination on a similar claim by 
another party.  Furthermore, it does not appear that she was 
given the opportunity to appeal the notice.  Hence, the issue 
is characterized as stated on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
why her claim was denied in the July 2003 RO administrative 
denial determination, as well as in a March 2004 statement of 
the case (SOC).  A March 2002 letter (before the 
determination appealed), informed the appellant of the VCAA 
and of her and VA's respective responsibilities in claims 
development.  The SOC also included pertinent VCAA 
regulations.  While the March 2002 letter advised the 
appellant to respond in 60 days, more than two years have 
passed since, and everything submitted to date has been 
accepted for the record, and considered.  

Regarding notice content, the appellant was not specifically 
advised to submit everything in her possession pertaining to 
her claim.  However, the March 2002 letter advised the 
appellant what type of evidence, to include medical records, 
was needed to establish her claim (and by inference what she 
needed to submit, essentially constituting, albeit not 
verbatim, the type of notice suggested by the Court).  
Furthermore she will have further opportunity to supplement 
the record.

The initial threshold question that must be addressed in any 
claim for VA benefits is whether the claimant is a proper 
claimant for the benefit sought.  Here, the appellant seeks 
benefits as the widow of a veteran who died in 1949.  She 
apparently remarried (notably, she neglected to mention this 
in her claim received in 1976), and indicates that her second 
spouse is now deceased.  The record appears to lack adequate 
documentation that she was indeed married to the veteran (A 
VCAA letter mailed to the appellant in March 2002 informed 
her what type of evidence would suffice to establish such, 
and she was advised in a March 2003 letter that such evidence 
had not been received).  In addition, there is inadequate 
documentation of her marital status since the veteran died 
(including no official confirmation that any subsequent 
spouse is deceased).  If the appellant is not established to 
be a proper claimant, the claim can proceed no further.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should again advise the 
appellant that she must establish that 
she was in fact married to the deceased 
veteran.  She should be advised as to 
what type of evidence would suffice to 
establish that fact.  She must also 
provide a complete explanation and 
documentation of her marital status 
throughout since the veteran's death, 
documenting that any subsequent marriage 
was terminated, including by death of 
that spouse.  

2.  If, and only if, the appellant 
establishes that she is entitled to 
benefits as the veteran's surviving 
spouse, the RO should adjudicate de novo 
her claim for service connection for the 
cause of the veteran's death.  Any 
development needed for such determination 
to be made must be completed.  If the 
claim is denied, the RO should issue an 
appropriate supplemental SOC, and give 
the appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to ensure due process and that 
the record is complete.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


